20-12411-jlg       Doc 100        Filed 05/24/21 Entered 05/24/21 16:07:54          Main Document
                                               Pg 1 of 6


STROOCK & STROOCK & LAVAN LLP
Curtis C. Mechling
Gabriel E. Sasson
180 Maiden Lane
New York, NY 10038-4982
Telephone: (212) 806-5400
Facsimile: (212) 806-6006

Counsel for The Sherry-Netherland, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 11
                                                              :
Genever Holdings LLC,                                         :   Case No. 20-12411 (JLG)
                                                              :
                  Debtor.                                     :
                                                              :
------------------------------------------------------------- x

                NOTICE OF CONSENT ORDER GRANTING
    THE SHERRY-NETHERLAND, INC. RELIEF FROM THE AUTOMATIC STAY

        PLEASE TAKE NOTICE that a conference (the “Conference”) was held at the United

States Bankruptcy Court for the Southern District of New York before the Honorable James L.

Garrity on May 14, 2021.

        PLEASE TAKE FURTHER NOTICE that at the Conference the Court directed The

Sherry-Netherland, Inc. (the “Sherry”) to confer with certain parties in interest and, to the extent

the parties were in agreement, submit an agreed-upon proposed order granting the Sherry relief

from the automatic stay for the express purpose of allowing the Sherry to apply all accrued and

owing post-petition maintenance fees and assessments due under the Sherry’s propriety leases

with the Debtor and on an ongoing monthly basis from the Sherry’s security deposit.

        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a proposed

order granting The Sherry-Netherland relief from the automatic stay.
20-12411-jlg   Doc 100   Filed 05/24/21 Entered 05/24/21 16:07:54         Main Document
                                      Pg 2 of 6


Dated: May 24, 2021
       New York, New York

                                STROOCK & STROOCK & LAVAN LLP

                                /s/ Gabriel E. Sasson
                                Curtis C. Mechling
                                Gabriel E. Sasson
                                180 Maiden Lane
                                New York, New York 10038
                                Telephone: (212) 806-5400
                                Facsimile: (212) 806-6006

                                Counsel for The Sherry-Netherland, Inc.




                                         -2-
20-12411-jlg   Doc 100   Filed 05/24/21 Entered 05/24/21 16:07:54   Main Document
                                      Pg 3 of 6




                             EXHIBIT A
20-12411-jlg       Doc 100        Filed 05/24/21 Entered 05/24/21 16:07:54           Main Document
                                               Pg 4 of 6



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------------   x
 In re:                                                        :
                                                               :   Chapter 11
                                                               :
 GENEVER HOLDINGS LLC,                                         :   Case No. 20-12411 (JLG)
                                                               :
                  Debtor.                                      :
                                                               :
 ----------------------------------------------------------    x

           CONSENT ORDER GRANTING THE SHERRY-NETHERLAND, INC.
                    RELIEF FROM THE AUTOMATIC STAY

                 Upon consideration of the application (the “Application”) of the Sherry-

Netherland, Inc. (the “Sherry”) for entry of an order, pursuant to Section 362(d) of Chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”), for relief from the automatic stay to

apply the security deposit held by the Sherry to satisfy post-petition maintenance fees and

assessments due under those certain proprietary leases entered into on March 6, 2015 by and

between the Sherry and the Debtor and that certain Agreement and Consent with Respect to Shares

and Proprietary Lease entered into on March 6, 2015 by and between the Sherry, the Debtor, and

Mr. Kwok Ho Wan a/k/a Miles Kwok a/k/a Miles Guo (collectively, the “Proprietary Lease”); and

the Court having jurisdiction to decide the Application and the relief requested pursuant to 28

U.S.C. §§ 157 and 1334; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and notice

having been adequate and appropriate under the circumstances, and it appearing that no other or

further notice need be provided; and the Court having considered the Application and any

objections thereto; and the Court having determined that just cause exists for the relief granted

herein; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,
20-12411-jlg     Doc 100      Filed 05/24/21 Entered 05/24/21 16:07:54             Main Document
                                           Pg 5 of 6



       IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED to the extent set forth herein.

       2.      The automatic stay imposed by section 362(a) of the Bankruptcy Code is hereby

lifted in the above-captioned proceeding with respect to the Sherry for the express purpose of

allowing the Sherry to apply all accrued and owing post-petition maintenance fees and assessments

due under the Proprietary Lease as of the date hereof, and hereafter on a monthly basis, from the

Sherry’s security deposit, with the stay to otherwise remain in place for all other purposes.

       3.      To the extent there are any increases in the assessments owed under the Proprietary

Lease, the Sherry will seek separate relief for satisfaction of those amounts. All parties’ rights are

reserved with respect thereto.

       4.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  2
20-12411-jlg   Doc 100     Filed 05/24/21 Entered 05/24/21 16:07:54     Main Document
                                        Pg 6 of 6




CONSENTED TO:

Dated: May 21, 2021                              Dated: May 21, 2021

/s/ Gabriel E. Sasson                            /s/ Kevin Nash
Gabriel E. Sasson                                Kevin Nash
STROOCK & STROOCK & LAVAN LLP                    GOLDBERG WEPRIN FINKEL
Counsel to The Sherry-Netherland, Inc.           GOLDSTEIN LLP
                                                 Counsel to the Debtors


Dated: May 21, 2021                              Dated: May 24, 2021

/s/ Francis J. Lawall                            /s/ Douglas E. Spelfogel
Francis J. Lawall                                Douglas E. Spelfogel
TROUTMAN PEPPER HAMILTON                         FOLEY & LARDNER LLP
SANDERS LLP                                      Counsel to Pacific Alliance Asia
Counsel to Bravo Luck Limited                    Opportunity
                                                 Fund L.P.


NO OBJECTION:
Dated: May 21, 2021
WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE
Region 2


/s/ Richard C. Morrissey
By: Richard C. Morrissey
Trial Attorney


SO ORDERED:

Dated:_____________________________       _____________________________________
New York, New York                        HONORABLE JAMES L. GARRITY, JR.
                                          UNITED STATES BANKRUPTCY JUDGE




                                          3
